Title: To George Washington from Edward Carrington, 10 May 1799
From: Carrington, Edward
To: Washington, George



Dear Sir,
Richmond May 10 1799

I have been honored by the receipt of your letter of the 30th Ult. and take pleasure in complying with your request as far as my information enables me.
In our Congressional Representation we have eight Federal Members towit, Genl Marshall, Evans, Lee, Powell, Robt Page, Goode, Gray, Parker—the first six are certainly in real disposition firm supporters of our Government and the administration of it—Mr Gray is a Young Gentleman of Southampton County who is said to have been antifederal formerly, but is now to be relied upon as federal—it is certain that the election was warmly contested upon the two principles, and that he has been elected as the federal Candidate. As to Colo. Parker you are well acquainted with his political conduct—he is now considered as federal, and as such was Supported against an antifederalist. The remaining eleven Members are undoubtedly violent opponents of Government, mostly old ones reelected. Accounts from the district formerly represented by Mr Machir, which came here somewhat before the election, encouraged a belief that Mr Haymond a federalist, would get in there, but we hear that Jackson, a very opposite Character, has succeeded.
We have gained ground considerably, and as the weight of ability and character, is on the federal side of the Representation, we may hope to keep and add to it. This circumstance will also greatly ensure the preservation of the ground gained in the North Carolina Representation in the last election.
I am not as yet sufficiently informed as to the elections to the State Legislature to enable me to give any useful intelligence on them. Mr Henry is elected, but was too much indisposed to be at the election; and I fear he is not likely to be in health to take his ground when the Session comes on. We had a report a few days ago of his death, but it is contradicted indubitably—his death, or

even inability to attend, would be truly deplorable. I have the honor to be Dear Sir Yr affectionate H[umbl]e St

Ed. Carrington

